BENEDICT, District Judge.
This case comes within the rule of the maritime law which imposes the risk of a dangerous and uncalled-for manoeuvre upon the party who undertakes it.
The proofs show that the propeller attempted to pass the sloop ahead, at a distance within the length of the sloop’s boom, and was struck by the boom in passing.
There was nothing to require the propeller to pass at the time, or in such close proximity as she did, but, assuming the ability of the men upon the sloop to keep the boom inboard, she took the risk. As it happened, a puff of wind caught the sheet out of the hands of the men on the sloop, and the boom swung out, and into the propeiler.
Such an occurrence should have been seen to be possible by those in charge of the propeller, and accident from it avoided by passing the sloop at a greater distance, as might easily have been done.
The libel is, accordingly, dismissed, with costs.